COURT OF APPEALS
                  SECOND DISTRICT OF TEXAS
                         FORT WORTH

                      NO. 02-10-00286-CV


THE EPISCOPAL DIOCESE OF                     APPELLANTS
FORT WORTH, AFFILIATED WITH
THE EPISCOPAL CHURCH OF
THE UNITED STATES, THE
CORPORATION OF THE
EPISCOPAL DIOCESE OF FORT
WORTH, AND AN
UNINCORPORATED
ASSOCIATION HOLDING ITSELF
OUT AS ST. ANDREW'S
EPISCOPAL CHURCH,
AFFILIATED WITH THE
EPISCOPAL CHURCH OF THE
UNITED STATES

                               V.

RONALD D. WENNER, TRUSTEE                     APPELLEES
OF THE CYNTHIA BRANTS
CHARITABLE REMAINDER
UNITRUST, THE EPISCOPAL
DIOCESE OF FORT WORTH,
AFFILIATED WITH THE ANGLICAN
PROVINCE OF THE SOUTHERN
CONE, THE CORPORATION OF
THE EPISCOPAL DIOCESE OF
FORT WORTH, AMON CARTER
MUSEUM OF WESTERN ART, OLD
JAIL ART CENTER, AND AN
UNINCORPORATED
ASSOCIATION HOLDING ITSELF
OUT AS ST. ANDREW’S
EPISCOPAL CHURCH,
AFFILIATED WITH THE ANGLICAN
PROVINCE OF THE SOUTHERN
CONE


                                      ------------

          FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
                     TRIAL COURT NO. C2010343

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered Appellants' “Motion To Dismiss Appeal.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: GARDNER, DAUPHINOT, and MEIER, JJ.

DELIVERED: November 25, 2015




      1
       See Tex. R. App. P. 47.4.


                                      2